         Case 1:21-cr-00120-KBJ Document 19 Filed 03/17/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :       CRIMINAL NO. 21-cr-00120-KBJ
              v.                            :
                                            :
SCOTT KEVIN FAIRLAMB                :
                                            :
                     Defendant.             :


                   NOTICE OF FILING OF VIDEO DETENTION EXHIBITS

       The United States of America hereby provides notice that it submitted the following

video exhibits to the Government’s Memorandum in Support of Detention, ECF 18, by email to

Chambers in the above-captioned matter:

             Exhibit 2 – Instagram video of defendant Fairlamb on scaffolding
             Exhibit 8 – Facebook vide of defendant Fairlamb with baton
             Exhibit 12 – Clip of defendant Fairlamb’s assault of police officer
             Exhibit 14 – Clip of body worn camera

Dated: March 17, 2021
                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney


                                    By:
                                            LESLIE A. GOEMAAT
                                            MA Bar No. 676695
                                            Assistant United States Attorney
                                            Fraud Section
                                            U.S. Attorney’s Office
                                            555 4th Street, N.W., Room 5840
                                            Washington, D.C. 20530
                                            Office: 202-803-1608
                                            Leslie.Goemaat@usdoj.gov
